Name: Commission Regulation (EC) No 451/1999 of 1 March 1999 amending Regulation (EC) No 286/1999 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  plant product;  cooperation policy;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 2. 3. 1999L 54/8 COMMISSION REGULATION (EC) No 451/1999 of 1 March 1999 amending Regulation (EC) No 286/1999 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas Commission Regulation (EC) No 286/1999 (2) issued an invitation to tender for the supply, as food aid, of cereals; whereas some of the conditions specified in the Annex to that Regulation should be altered at the request of the beneficiary, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 286/1999 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5. 7. 1996, p. 1. (2) OJ L 34, 9. 2. 1999, p. 14. EN Official Journal of the European Communities2. 3. 1999 L 54/9 ANNEX LOT A 1. Action No: 105/98 2. Beneficiary (2): CICR, 19 avenue de la Paix, CH-1202 GenÃ ¨ve; tel.: (41 22) 734 60 01; telex: 22269 CICR CH 3. Beneficiarys representative: ICRC Tbilissi, Dutu Megreli St. 1, 380003 Tbilissi, Georgia; tel.: (7 88 32) 93 55 11; fax: 93 55 20 4. Country of destination: Georgia 5. Product to be mobilised: common wheat flour 6. Total quantity (tonnes net): 500 7. Number of lots: 1 8. Characteristics and quality of the product (3) (5): see OJ C 114, 29.4.1991, p. 1 (II.B(1)(a)) 9. Packaging (7): see OJ C 267, 13.9.1996, p. 1 (2.1.B(4) 10. Labelling or marking (6): see OJ C 114, 29.4.1991, p. 1 (II.B(3) and IX.A(3)(a))  language to be used for the markings: English  supplementary markings: ICRC' 11. Method of mobilisation of the product: the Community market 12. Specified delivery stage: free at destination (8) 13. Alternative delivery stage: free at port of shipment or ex works (9) 14. (a) Port of shipment:  (b) Loading address:  15. Port of landing:  16. Place of destination: ICRC warehouse, Castello St. 30A, 354341 Adler, Russian Federation; tel.: (7 86 22) 97 40 60, fax: 44 13 34  port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: 11.4.1999  second deadline: 16.5.1999 18. Period or deadline of supply at the alternative stage:  first deadline: 15  28.3.1999  second deadline: 19.4  2.5.1999 19. Deadline for the submission of tenders (12 noon, Brussels time):  first deadline: 23.2.1999  second deadline: 16.3.1999 20. Amount of tendering guarantee: EUR 5 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de laide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/ Wetstraat 200, B-1049 Bruxelles/Brussel telex 25670 AGREC B; fax (32-2) 296 70 03/296 70 04 (exclusively) 22. Export refund (4): refund applicable on 28.2.1999, fixed by Commission Regulation (EC) No 218/1999 (OJ L 23, 30.1.1999, p. 16) EN Official Journal of the European Communities 2. 3. 1999L 54/10 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel. (32 2) 295 14 65), Torben Vestergaard (tel. (32 2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EC) No 259/98 (OJ L 25, 31.1.1998, p. 39), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that indicated in point 22 of this Annex. The suppliers attention is drawn to the last subparagraph of Article 4(1) of the above Regulation. The photocopy of the export licence shall be sent as soon as the export declaration has been accepted (fax (32 2) 296 20 05). (5) The supplier shall supply to the beneficiary or its representative, on delivery, the following documents:  phytosanitary certificate,  fumigation certificate. (6) Notwithstanding OJ C 114 of 29.4.1991, point II.B(3)(c) is replaced by the following: the words European Community '. (7) The flour is to be packed in paper sachets with a net content of 1 kg. The paper must be a minimum weight of 80 g/m2 and be designed to come into contact with foodstuffs. The sachets, maximum 20, are to be packed together: (a) either in a plastic film with a minimum thickness of 60 microns, (b) or in a high quality corrugated board box. The tender shall indicate the envisaged type of outer packaging. If glue is used for making up or sealing the packaging, it must be water-resistant. If adhesive tape is used, it must not become unstuck in a damp atmosphere. (8) In addition to the provisions of Article 14(3) of Regulation (EC) No 2519/97, vessels chartered shall not appear on any of the four most recent quarterly lists of detained vessels as published by the Paris Memorandum of Understanding on Port State Control (Council Directive 95/21/EC (OJ L 157, 7.7.1995, p. 1)). (9) In case of delivery by land only, Article 7(7)(e) of Commission Regulation (EC) No 2519/97 (OJ L 346, 17.12.1997, p. 23) applies.